Citation Nr: 0835179	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for tinnitus.

3.  Entitlement to service connection for a skin disability 
of the face and head.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945. 

These matters come before the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Boston, Massachusetts.  

In November 1994, the RO, inter alia, denied service 
connection for a skin disorder of the face and head.  In 
March 1995, the RO issued a statement of the case (SOC) that 
included this issue.  Although a VA Form 9 regarding this 
issue is not of record, an August 1995 supplemental statement 
of the case (SSOC) indicated that a Form 9 was received in 
July 1995.  In a decision dated December 2004, the Board 
found that a timely appeal with respect to the denial of 
service connection for a skin disability was perfected in 
July 1995.  

In October 2002, the RO issued a decision denying entitlement 
to a TDIU, and granting entitlement to service connection for 
bilateral hearing loss and tinnitus.  A disability rating of 
40 percent, effective October 30, 2001, was assigned for 
bilateral hearing loss, and a rating of 10 percent was 
assigned for tinnitus, also effective October 30, 2001.  
Timely appeals were noted with respect to the denial of a 
TDIU and the effective dates of the grant of service 
connection for bilateral hearing loss and tinnitus.

In December 2004, the Board issued a decision denying 
entitlement to an earlier effective date for bilateral 
hearing loss and tinnitus.  The veteran subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  A memorandum decision was received 
in June 2007, and the Court entered Judgment the following 
month, vacating the Board's December 2004 decision and 
remanding those claims to the Board for readjudication 
consistent with the memorandum decision.

In November 2006, the Board denied entitlement to service 
connection for a skin disability of the face and head and 
entitlement to a TDIU.  The veteran subsequently appealed 
that decision to the Court.  In April 2008, a Joint Motion 
for an Order Vacating the Board Decision (Joint Motion) was 
brought before the Court.  In an Order dated that same month, 
the Court vacated the November 2006 Board decision pursuant 
to the Joint Motion, and remanded the case to the Board for 
readjudication consistent with its Order.

In September 2008, the veteran submitted additional evidence 
without a waiver of agency of original jurisdiction.  
However, the Board notes that the evidence includes 
statements from the veteran and copies of prior decisions in 
this matter which is essentially duplicative of evidence 
previously considered.  Thus, the Board does not find that 
proceeding with this matter affects the veteran's procedural 
rights.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).  

The issues of entitlement to service connection for a skin 
disability of the face and head and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  In a rating decision dated in March 1990, the RO denied 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  Confirmed rating actions were 
issued in August and September 1990, the latter rating action 
denying service connection for tinnitus only.  Although 
notified of the determinations and of his appellate rights, 
the veteran did not initiate an appeal of these denials 
within one year of being notified.   

2.  No further claim for service connection for bilateral 
hearing loss or tinnitus was received until February 3, 1993.

3.   The claims folder does not contain competent evidence 
relating current hearing loss and tinnitus to military 
service prior to the currently assigned effective date of 
October 30, 2001.    


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
October 30, 2001, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2008). 

2.  The criteria for assignment of an effective date prior to 
October 30, 2001, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective dates assigned 
following the grants of service connection for bilateral 
hearing loss and tinnitus.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R.              § 
3.159(c).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than October 30, 2001 for the grant of service 
connection for bilateral hearing loss and tinnitus.  

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105.  If he does not initiate an appeal within one year, or 
if he initiates a timely appeal and the appeal is denied, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.302, 
20.1100, 20.1103.  With exceptions not here applicable, any 
award based on a subsequently filed application for benefits 
can be made effective no earlier than the date of the new 
application.  See 38 C.F.R. § 3.400(q), (r).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a).  However, any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.   Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Review of the record shows that the veteran applied for 
entitlement to service connection for hearing loss in June 
1984.  In a November 1984 rating decision, the RO denied 
entitlement to service connection.  The veteran was notified 
of this decision that same month and did not appeal.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984).  

In August 1989, the veteran filed a claim for service 
connection for hearing loss and tinnitus.  Among the evidence 
submitted were VA treatment records dated September 1989, 
diagnosing hearing loss and tinnitus.  In a treatment record 
dated September 14, 1989, "additional history" reported 
"since 1942 ringing in both ears".  In March 1990, the RO 
denied the veteran's claims, finding that service treatment 
records were negative for hearing disorders and that a 
finding of hearing loss and tinnitus had not been made for 
many years after service.  The veteran was notified of this 
decision in May 1990 and did not appeal.  38 U.S.C. 
§ 4005(c)(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

In July 1990, the veteran submitted a clinical treatment 
record dated January 1975, noting a "+ history of acoustic 
trauma (155 howitzer in service) including one period of time 
in which he could not hear for 2-3 days" and a complaint of 
tinnitus.  In August 1990, after consideration of the newly 
submitted evidence, the RO issued a decision confirming the 
denial of service connection for tinnitus.  The veteran was 
notified of this decision in October 1990 and did not appeal.  
38 U.S.C. § 4005(c)(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990).  

In February 1993, the veteran filed the present claim for 
service connection for bilateral hearing loss and tinnitus.  
The RO denied the claim by rating decision dated November 
1994.  A notice of disagreement was filed in February 1995 
and a SOC was issued in March 1995.   There is no VA Form 9 
of record; however, in an August 1995 SSOC, it was noted that 
a VA Form 9 had been submitted in July 1995.  No action was 
taken to transmit the perfected appeal to the Board.  

In October 2001, apparently unaware that his appeal had been 
perfected, the veteran filed a claim for service connection 
for bilateral hearing loss and tinnitus.  A December 2001 VA 
examination found a positive association between the 
veteran's hearing disabilities and noise exposure in service.  
In a rating decision dated October 2002, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned effective dates of October 30, 2001, ostensibly 
the date of the veteran's claim.  The RO did not at that time 
note that an appeal had been perfected in July 1995.  The 
Board clarified this matter in a decision dated in December 
2004.   

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
October 30, 2001, for the grant of service connection for 
bilateral hearing loss and tinnitus.  Review of the record 
indicates that, in March 1990 and September 1990, the RO 
issued final denials of the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  Although 
notified of the determination and of his appellate rights, 
the veteran did not initiate an appeal of the denials.  See, 
e.g., 38 C.F.R. § 20.201 (defining a notice of disagreement 
as "[a] written communication . . . expressing 
dissatisfaction or disagreement with an adjudicative 
determination . . . and a desire to contest the result").  As 
a result, those decisions are final.  There was no claim, 
formal or informal, filed until February 3, 1993.  Under 
applicable law, therefore, the effective date of the 
subsequent award of service connection for bilateral hearing 
loss and tinnitus can be no earlier than February 3, 1993.  
The applicable law further states, however, that the 
effective date of an award is generally the date of receipt 
of a claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis 
added).  In this case, entitlement to service connection for 
bilateral hearing loss and tinnitus did not arise until 
December 2001, when a VA examiner indicated that there was a 
positive association between the veteran's diagnosed hearing 
disorders and his service.  

The veteran has argued that treatment records dated in 1975 
and 1989 showed a nexus between current hearing loss and 
tinnitus and military service long before the 2001 nexus 
opinion was issue.  However, the 1975 report mentions only a 
history of noise exposure and a complaint of tinnitus.  The 
treatment record dated September 1989, reflects that the 
veteran had a history of tinnitus since 1942.  This evidence 
was of record at the time of the unappealed 1990 decisions 
denying service connection for hearing loss and tinnitus.  
There is no evidence that the treating physician who wrote 
the entries reviewed the claims folder or the veteran's 
service treatment records.  The clinical reports merely 
recite the veteran's history of ringing in the ears and 
acoustic trauma.  They do not include a medical opinion 
linking hearing loss and/or tinnitus to active duty.  Thus, 
this evidence is inadequate for the purpose of demonstrating 
a nexus between the veteran's tinnitus and/or hearing loss 
and his service.  Bare transcription of a lay history, 
unenhanced by any further medical comment, is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board finds that it 
was not factually ascertainable that hearing loss and 
tinnitus were related to service prior to October 2001.    

The Board is bound by the evidence in the record as well as 
the pertinent laws and regulations.  Based on such evidence, 
laws, and regulations, and for the reasons stated herein, the 
appeal for an effective date earlier than October 30, 2001 
for the grant of service connection for bilateral hearing 
loss and tinnitus must be denied.   


ORDER

1.  Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for bilateral 
hearing loss is denied.

2.  Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for tinnitus is 
denied.  


REMAND

According to the Joint Motion for Remand dated April 2008, 
VA's duty to assist has not been satisfied.  Specifically, 
the parties have agreed that the veteran is entitled to a VA 
examination of his skin disorder.  Upon remand, a VA 
dermatology examination should be scheduled to determine the 
nature and etiology of the veteran's skin disability. 

As the veteran's TDIU claim is inextricably intertwined with 
the adjudication of his claim for service connection for a 
skin disability, the TDIU claim should also be readjudicated 
following the veteran's VA dermatology examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of his skin rash of 
the face and head.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed skin disorder of the head and 
face is related to the veteran's military 
service, to include as the result of 
inoculation or exposure to poison ivy or 
insect bites. The examiner should provide 
a comprehensive report, including a 
complete rationale for any conclusions 
reached. 

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


